DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered based on the RCE filed 7/6/2021.

Claim Rejections - 35 USC § 101
Response to Arguments
Applicant’s arguments, see page 7, filed 6/2/2021 (entered with the RCE filed 7/6/2021), with respect to the rejection under §101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC §101 has been withdrawn. 

PRIOR ART
Response to Arguments
Applicant's arguments filed 6/2/2021 (entered with the RCE filed 7/6/2021) have been fully considered but they are not persuasive. In Re pages 7-9, applicant argues that the applied art fails to teach or suggest comparing at least one item of the contextual data to each of the models that does not match the contextual situation, with asserted support in the specification on page 6 lines 20-26. In Re page 9, applicant argues that Li “teaches identifying context models based on similarity with an initial context model, rather than comparing at least one item of a set of contextual data for a user to each models identified as not matching a current contextual situation of the user”. In Re pages 9-10, applicant argues that Bailey “discloses comparing a current context model with a set of previous contexts that the user has experienced, rather at least one item of a set of contextual data for a user to each models identified as not matching a current contextual situation of the user”.
	Examiner disagrees. The disputed limitation is properly met by the combination Gross in view of Bailey in view of Li, as detailed below. Specifically, Gross discloses a technique for when a matching context is found. Bailey modifies this in order to handle the situation where the current context does not match a previous context (which is determined by comparing the current context model against the entire set of previous contexts that the user has experienced without finding a match, see Bailey e.g. §4 especially p247, in enumerations 3 & 4, the received/sensed contextual information for a user is first compared using a cosine similarity function to the most recent context to determine if that is still correct, and if it isn’t, then it uses the cosine similarity function to compare to the entire set of previous contexts that the user has experienced to determine if any past context is a match. Thereby, Baily improves Gross by providing for the situation where there isn’t a match. When there isn’t a match, Bailey goes on to select a best match and create a new context model from it but instead of using just the single best match, the further combination with Li would compare to the set of models to identify context models which can be used due partial similarities, and then combines/merges the partial match models to create a new context model that more closely aligns with the current contextual information (see Li e.g. ¶¶51-59, 68, 76, 83). One of ordinary skill in the art before the earliest effective filing date of the invention would understand this teaching of Li to “identify the one or more context models which can be used by/for the another/new user device due to full or partial similarities between the one more context models and the initial context model” (Li e.g.  ¶55) would be comparing (because similarity matching is within the broadest reasonable interpretation of “comparing”) with a set of models that don’t match if it identifies multiple partial similarity matches … because it if there is a full match, then it would select that match as the “one” identified instead of the “or more context models” when partial similarity matches are as good as it gets. Regardless, as combined with Gross and Bailey, that part is more explicitly covered by the teachings of Bailey.
Reiterating: the combination of Gross and Bailey establishes that the entire set is models that don’t match the current contextual situation. This combination is then further modified by Li in order to handle the situation where a full match is not found, but “partial similarities” with multiple existing models exist. The result of the combination would have been that when current context doesn’t match an existing context, as determined by Bailey, the combined system would then check the entire set of model contexts (which are all already known to be non-matches based on Bailey) based on the technique of Li see if there are partial matches among the entire set of model contexts, and can identify plurality of existing related context models from the set of existing models based on partial similarities, thereby selecting at least two models related to the context, and then combining/merging these models for the current context, as in Li, to create the Bailey, and then use this model for selecting one or more actions to provide to the user, as in Gross. Thus this combination of references rejects the claim as a whole.
Claims 1-20 are properly rejected as set forth in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Gross (USPGP 2016/0360382) in view of
Bailey (“Link Augmentation: A Context-Based Approach to Support Adaptive Hypermedia”) further in view of
Li (US 2014/0297248).

Claim 1 (Independent)
Gross discloses: A computer-implemented system (e.g. ¶242,935: smart watch or ¶¶715-718,1384-1394: electronic device may be a portable multifunction device (e.g., a smartphone, PDA, tablet computer, etc.) or ¶2050: user devices (e.g., smartphones, tablets, watches, laptops, etc.))
a database of models for a user, wherein each model represents a contextual situation and comprises one or more actions of the user (e.g. ¶¶1666,1950: sub-models, each for different combinations of contextual data, predicting user selections or ¶1681: sub-model for user performing a particular event);
at least one mobile device comprising one of a mobile phone, smart watch, 6head-mounted computing device, and tablet (e.g. ¶242,935: smart watch or ¶¶715-718,1384-1394: electronic device may be a portable multifunction device (e.g., a smartphone, PDA, tablet computer, etc.) or ¶2050: user devices (e.g., smartphones, tablets, watches, laptops, etc.) or Figure 2 and the associated discussion) and configured to collect contextual data of the user comprising interfacing to a global positioning system and obtaining through the global positioning system the user’s location, wherein the user’s location is one of a plurality of items comprised in the contextual data (e.g. ¶¶1839-1842: Contextual data generated by contextual sources that provide data relating to the current situation … Gathering the contextual data … historical events database or ¶672: GPS module … contextual usage information corresponding to a user’s use of a particular application … contextual usage information, including current GPS coordinates of the device (e.g. as determined by GPS module), motion data (e.g. as determined by accelerometers), ambient light data (e.g. as determined by optical sensor) and actions performed by the user (e.g. URLs visited, time spent visiting each page), among other sensor data and other contextual usage information or ¶1677: various contexts, e.g. different locations, different times, different motion states (such as running, walking, driving in a car, or stationary), or at different states of power usage) … contextual information can be retrieved or ¶¶1822,1940: a global positioning system (GPS) may be used to generate locational events; Also see ¶¶1687, 1953, 1969, 2117; One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that the disclosed collected contextual information includes a plurality of items including e.g. location data from a Global Positioning System (GPS), motion data, ambient light data, actions performed by the user, other sensor data, other contextual information);
a server comprising a central processing unit, memory, an input port to receive the models from the database, and an output port, wherein the central processing unit is configured (e.g. ¶¶9,30,36,648,88,110,672-673,762: servers or ¶98: device includes memory, computer-readable storage mediums, controller, one or more processing units (CPU’s), peripherals interface, input/output (I/O) subsystem, other input or control devices, external port, sensors, touch-sensitive surface, tactile output) to:
identify a contextual situation for the user based on collected contextual data from the at least one mobile device (e.g. ¶786: determining at least one trigger condition has been satisfied includes determining that the electronic device has arrived at a location corresponding to a home or work location associated with the user, that the device has not moved for a threshold amount of time, etc. or ¶809: receives data corresponding to at least one place or ¶856: determines that a user is in a vehicle that has come to rest at a geographic location or ¶991: determining that the user has entered the vehicle or ¶1387: device (e.g., computer, smartphone, tablet, etc.) … context … results that are relevant to the location of the device … device location can be used to find search results for places near the current device location or ¶¶1844,1874: contextual information may identify that the user is at home, at the gym, may relate to the surrounding situation of the device time of day/year, location, etc. or ¶2117: can identify the other device, then the connection was created, software state information);
compare the contextual situation to a set of models (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1673: Once a particular event is detected, a prediction model corresponding to the particular event can be selected or ¶1679: location would be used to select which sub-model to use or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure);
select a model related to the identified situation determined from the user’s contextual data (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1703: sub-models … can also be referred to as nodes. Each node … can correspond to a different context, e.g., a different combination of contextual data or ¶¶1709-1710: These paragraphs describe selecting particular nodes/sub-models based on part of the contextual information, and then selecting among those nodes/sub-models based on further contextual information or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure);
select one or more actions from the model (e.g. ¶797: predicted action is automatically selected or ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶1804: the action may be the providing of a user interface for a user to select to run the application or Figures 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure); and 
provide the selected actions to the user, wherein the user performs one of the selected actions during the contextual situation (e.g. ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶1804: the action may be the providing of a user interface for a user to select to run the application or Figures 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure); and
the at least one mobile device configured to display the selected actions (e.g. Figures 9B, 9C, 9D, 11F, 15B, 19F, 25G, 30B, 38_4 and the associated disclosure).
Gross fails to explicitly recite:
determining that none of the models from the set matches the contextual situation;
comparing at least one item of the contextual data to each of the models that does not match the contextual situation;
selecting at least two models;
merging selected models;
designating the merged selected models as a new model for the identified contextual situation of the user.
Bailey discloses:
determining that none of the models from a set of models matches the current contextual situation (e.g. §5 especially p247: determine the context of the current user … three possible outcomes: the user is in the existing context, the user has returned to a previous context or the user has entered a new context … compares the current context model against the entire set of previous contexts that the user has experienced … If no match is found, then the current context model forms the start of the user’s new context (and a record of it is stored in the ‘Previous Contexts’ database));
comparing at least one item of the contextual data to each of the models that does not match the contextual situation (e.g. §5 especially p247: compares the current context model against the entire set of previous contexts that the user has experienced; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood that comparing the current contextual model against “the entire set” of previous contexts necessarily includes comparing the contextual data items to each of those models including to each of the models that does not match the contextual situation);
selecting the best match related to the identified situation determined from the user’s contextual data (e.g. §5 especially p247: find the highest similarity match with the context, returns the highest match);
designating the model as a new model of the identified contextual situation of the user (e.g. §5 especially p247: If no match is found, then the current context model forms the start of the user’s new context (and a record of it is stored in the ‘Previous Contexts’ database)).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to incorporate determining if a current situation matches an existing/previous context or if it is a new context, and if it is a new contextual situation then creating a new model for the new contextual situation as taught by Bailey for the benefit of augmenting/linking relevant information to the user’s situational context and gaining cross-domain support (Bailey especially e.g. §5 or §6). Gross discloses a technique for when a matching context is found, and Bailey modifies this in order to handle the situation where the current context does not match a previous context (which is determined by comparing the current context model against the entire set of previous contexts that the user has experienced without finding a match), such that a new contextual model is created for the new context based on the best match. It would have been straightforward to apply this idea to improve Gross so that the combination of references determine when the user’s context is a new contextual situation and as a result create/designate a new context model for this new contextual situation and store it with the previous contexts (e.g. so that is can be referenced in the future).
Li discloses at least: A computer-implemented system for building 2context models in real time (e.g. ¶¶28,51: server can identify the one or more context models through user similarity analysis and thus enable user devices to communicate with the server so as to obtain current context models most optimum for the device or ¶68: while the device is being used … in its current context), comprising:
3a database of models for a user, wherein each model represents a 4contextual situation (e.g. ¶28: context models stored in a common repository by the server or ¶¶51,64);
5at least one mobile device comprising one of a mobile phone, smart watch, 6head-mounted computing device, and tablet (e.g. ¶2: context-aware application operations on devices, such as a mobile device … Context sensing includes sensing information from sensor or through user's interaction in broadly defined, regarding a location of the device and/or its surroundings. Such context information can be obtained using sensors and/or other applications implemented on the mobile device. With this information context based technologies and their applications can be enabled to provide adaptive services responsive to a user's current context or ¶¶59-61,72-74,79-81 or Figure 1B, 2A and the associated discussion) and configured to collect contextual data of the user comprising interfacing to a global positioning system and obtaining through the global positioning system the user’s location, wherein the user’s location is one of a plurality of items comprised in the contextual data (e.g. ¶42: active sensors may include sensors providing positioning (e.g. GPS/A-GPS) information, audio information, light sensors, 3-D sensors, motion sensors, accelerometers, speed sensors, compass, altitude, pressure, web service sensors, wireless sensors, wireless local area network (WLAN) detection sensors, and/or the like or ¶44: for the current context model, the last context data invoked with sensor context data captured at least in part by the GPS/A-GPS sensor function or ¶59: obtain historical context information and/or information such as from the GPS/A-GPS sensor function … to derive the user location(s) and/or direction(s) of travel … determination of a context model/information; One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that the disclosed collected contextual information includes a plurality of items including e.g. data from sensors including GPS information, audio information, light information, 3-D information, motion information, acceleration information, speed information, compass readings, altitude information, pressure information, web service information, wireless information, wireless local area network (WLAN) detection information, etc.);
a server comprising a central processing unit, memory, an input port to 8receive the models from the database, and an output port, wherein the central 9processing unit is configured (e.g. ¶28: context models stored in a common repository by the server or 68: apparatus … server) to:
11compare the contextual situation to a set of models (e.g. ¶68: identify one or more context models which can be used … due to full or partial similarities between the one or more context models and the initial context model or ¶¶51-59; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood this to be comparing the initial context model [analogous to the claimed contextual situation] to a set of existing context models [which reads on the claimed set of models]);
select at least two models related to the identified situation determined 16from the user's contextual data (e.g. ¶68: identify one or more context models which can be used … due to full or partial similarities between the one or more context models and the initial context model or ¶¶51-59,76,83; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that when the result of comparing the initial context model (i.e. insufficient context model) [analogous to the claimed contextual situation which does not fully match an existing context model] to the set of existing context models [which reads on the claimed set of models] is that there is not a full match, then a plurality of existing context models can be identified from the set are based on “partial similarities between the one or more context models and the initial context model”, thereby meeting this limitation based on the situation where it identifies/selects “more” than one);
merging the selected models for the identified contextual situation of the user [resulting a model of the merged selected models] (e.g. ¶68: combine the one or more identified context models for the user device as the initial context inference model … adapt the initial context inference model as a current context model … while the device is being used .. fast and easy … in its current context or ¶¶51-59,76,83; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that the reference teaches combining the plural context models which were identified/selected to create an “initial context inference model” adapted as “a current context model”, which is a model for the current context created by merging the selected models, and this meets the recited limitation)
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gross and Bailey to incorporate when there isn’t a full match identifying plural models based on a partial similarity match to the identified context and merging the identified partially similar models to result in the creation of a new current context model as taught by Li for the benefit of adapting the initially sensed user context to an optimized context model while the device is being used to fast and easy adapt its profiles functions, applications, features in its current context (Li especially e.g. ¶68). Gross discloses a technique for when a matching context is found, and Bailey modifies this in order to handle the situation where the current context does not match a previous context (which is determined by comparing the current context model against the entire set of previous contexts that the user has experienced without finding a match), such that a new contextual model is created for the new context based on the best match. It would have been straightforward to apply this idea to improve Gross so that the combination of references determine when the user’s context is a new contextual situation and as a result create/designate a new context model for this new Gross and Bailey establishes that the entire set is models that don’t match the current contextual situation. This combination is then further modified by Li in order to handle the situation where a full match is not found, but “partial similarities” with multiple existing models exist. The result of the combination would have been that when current context doesn’t match an existing context, as in Bailey, the combined system would then checks the entire set of model contexts (which are all already known to be non-matches based on Bailey) based on the technique of Li see if there are partial matches among the entire set of model contexts, and can identify plurality of existing related context models from the set of existing models based on partial similarities, thereby selecting at least two models related to the context, and then combining/merging these models for the current context, as in Li, to create the new context model for the current context, as in Bailey, and then use this model for selecting one or more actions to provide to the user, as in Gross. Thus this combination of references rejects the claim as a whole. 


Claim 2
Gross further discloses: wherein the central processing unit assigns the merged model to the identified contextual situation (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1673: Once a particular event is detected, a prediction model corresponding to the particular event can be selected or ¶1679: location would be used to select which sub-model to use or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).

Claim 3
Gross further discloses: wherein the models are selected based on a similarity to the identified contextual situation (e.g. ¶¶1685-1686: as more data is obtained, models may be further segmented to create new sub-models for that new contextual data, can make predictions and compared those predictions to the actual results or ¶¶1689-1961: segmented sub-models for gym, marketplace, and other locations then are selectively applied when the user is at the gym, marketplace, or elsewhere, respectively – and this is selection based on similarity to the identified contextual situation; EN: Selecting a gym-specific sub-model when the contextual situation is that the user is at the gym and a marketplace-specific sub-model when the contextual situation is at the supermarket meets the claimed selection of models based on similarity to the identified contextual situation).

Claim 4
Gross further discloses: wherein the central processing unit determines the similarity between each model and the identified contextual situation based on one or more of location, time, goal, action, and recommendation (e.g. ¶863: compares a picture taken of the geographic location to an image of the user's current location in order to determine whether the user is heading towards the geographic location or ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1656: segmentation by location, day of week, etc. in training a set of models, one for each of the segmented datasets or ¶1658: contextual information relating to location, home or ¶1659: contextual data as a feature of the model or sub-model or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶1678: a piece of the contextual data (e.g., corresponding to one property of the device) can be used as a feature of a particular sub-model to predict which application(s) are most likely to be selected. For example, a particular location of the device can be provided as an input to a sub-model or ¶1689: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses).

Claim 5
Gross further discloses: the contextual data comprising one or more of time, location, date, day, temperature, vital sign, and acceleration (e.g. ¶863: compares a picture taken of the geographic location to an image of the user's current location in order to determine whether the user is heading towards the geographic location or ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1656: segmentation by location, day of week, etc. in training a set of models, one for each of the segmented datasets or ¶1658: contextual information relating to location, home or ¶1659: contextual data as a feature of the model or sub-model or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶1678: a piece of the contextual data (e.g., corresponding to one property of the device) can be used as a feature of a particular sub-model to predict which application(s) are most likely to be selected. For example, a particular location of the device can be provided as an input to a sub-model or ¶1689: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses). 

Claim 6
Gross further discloses: wherein the central processing unit delivers one or more of the selected actions from the merged model to the user as a recommendation (e.g. ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶837: application suggestions, name of the suggested application is displayed along with a link to the application installation or ¶1010: display of suggested locations and “navigate me there” or ¶1021: suggested location is a restaurant and includes a link to a menu or ¶¶1380,1410-1411,1417-1418: user could click on a link that is presented for one of the rendered results or ¶1804: the action may be the providing of a user interface for a user to select to run the application or ¶2129: determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API or ¶2330: presenting for each of the results a link and a representative of the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).

Claim 7
Gross further discloses: each recommendation comprises one or more of a link, directions, location, and instructions (e.g. ¶837: application suggestions, name of the suggested application is displayed along with a link to the application installation or ¶1010: display of suggested locations and “navigate me there” or ¶1021: suggested location is a restaurant and includes a link to a menu or ¶¶1380,1410-1411,1417-1418: user could click on a link that is presented for one of the rendered results or ¶2129: determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API or ¶2330: presenting for each of the results a link and a representative of the application).

Claim 8
Gross further discloses: wherein the central processing unit assigns a significance value to each action and [chooses] those actions with the higher significance values as the selected actions (e.g. ¶¶1691-1692: prediction with sufficient confidence measured relative to the confidence obtained from other sub-models or ¶1720: confidence can be based on probability distribution of the predicted action or ¶1746: required confidence level for statistical significance or ¶1752: difference metrics can be used to determine whether a more accurate prediction confidence can be made using the sub0model or ¶1757: confidence the prediction is correct is greater than a confidence threshold or ¶1787: second sub-model confidence level is greater than the confidence level of the first sub-model).

Claim 9
Gross further discloses: wherein the central processing unit identifies the selected actions by counting an occurrence of each action and choosing as the selected actions those actions with higher occurrences (e.g. e.g. ¶1115: generate a count statistic for an attribute, can count the number of events associated or ¶1672: count being determined for the number of times a particular application is selected, may include a count for a specific actions or ¶2316: increments the number of occurrence of this application state, requisite number of times means that this is a candidate to be indexed and available to serve queries or Figure 41_9 and the associated discussion).

Claim 10
Gross further discloses: the merged model covers the associated situations across different times and locations (e.g. ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1658: contextual information relating to location, home or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶¶1689-1691: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses, another sub-model corresponds to all other contexts besides the gym, supermarket model can make a prediction when the location is a supermarket, another sub-model would correspond to any context besides the gym and the supermarket or ¶¶1709-1711: node/sub-model corresponds to particular time 1, another node corresponds to all other times, location 1 matches a particular node, determines if the contextual information includes time 1 to match such that the sub-model can make a prediction, if the time is different then a different sub-model will make a prediction; EN: In this way the combination of sub-models that merged together make up the entire model cover different times and locations).

Claim 11 (Independent)
Gross discloses: A computer-implemented method (e.g. ¶242,935: smart watch or ¶¶715-718,1384-1394: electronic device may be a portable multifunction device (e.g., a smartphone, PDA, tablet computer, etc.) or ¶2050: user devices (e.g., smartphones, tablets, watches, laptops, etc.)), comprising:
maintaining a database of models for a user, wherein each model represents a contextual situation and comprises one or more actions (e.g. ¶¶1666,1950: sub-models, each for different combinations of contextual data, predicting user selections or ¶1681: sub-model for user performing a particular event);
collecting contextual data for the user via a mobile device comprising one or more of a mobile phone, smart watch, head-mounted computing device, and tablet, the mobile device (e.g. ¶242,935: smart watch or ¶¶715-718,1384-1394: electronic device may be a portable multifunction device (e.g., a smartphone, PDA, tablet computer, etc.) or ¶2050: user devices (e.g., smartphones, tablets, watches, laptops, etc.) or Figure 2 and the associated discussion) configured to collect contextual data of the user comprising interfacing to a global positioning system and obtaining through the global positioning system the user’s location, wherein the user’s location is one of many items comprised in the contextual data (e.g. ¶¶1839-1842: Contextual data generated by contextual sources that provide data relating to the current situation … Gathering the contextual data … historical events database or ¶672: GPS module … contextual usage information corresponding to a user’s use of a particular application … contextual usage information, including current GPS coordinates of the device (e.g. as determined by GPS module), motion data (e.g. as determined by accelerometers), ambient light data (e.g. as determined by optical sensor) and actions performed by the user (e.g. URLs visited, time spent visiting each page), among other sensor data and other contextual usage information or ¶1677: various contexts, e.g. different locations, different times, different motion states (such as running, walking, driving in a car, or stationary), or at different states of power usage) … contextual information can be retrieved or ¶¶1822,1940: a global positioning system (GPS) may be used to generate locational events; Also see ¶¶1687, 1953, 1969, 2117; One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that the disclosed collected contextual information includes a plurality of items including e.g. location data from a Global Positioning System (GPS), motion data, ambient light data, actions performed by the user, other sensor data, other contextual information);
identifying a contextual situation for the user based on collected contextual data (e.g. ¶786: determining at least one trigger condition has been satisfied includes determining that the electronic device has arrived at a location corresponding to a home or work location associated with the user, that the device has not moved for a threshold amount of time, etc. or ¶809: receives data corresponding to at least one place or ¶856: determines that a user is in a vehicle that has come to rest at a geographic location or ¶991: determining that the user has entered the vehicle or ¶¶1844,1874: contextual information may identify that the user is at home, at the gym, time of day/year, location, etc. or ¶2117: can identify the other device, then the connection was created, software state information);
comparing the contextual situation to a set of models (¶1654: particular sub-model can be selected corresponding to a current context or ¶1673: Once a particular event is detected, a prediction model corresponding to the particular event can be selected or ¶1679: location would be used to select which sub-model to use or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure);
selecting a model related to the identified situation determined from the user’s contextual data (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1703: sub-models … can also be referred to as nodes. Each node … can correspond to a different context, e.g., a different combination of contextual data or ¶¶1709-1710: These paragraphs describe selecting particular nodes/sub-models based on part of the contextual information, and then selecting among those nodes/sub-models based on further contextual information or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure); and 
selecting one or more actions from the model (e.g. ¶797: predicted action is automatically selected or ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶1804: the action may be the providing of a user interface for a user to select to run the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure); 
providing the selected actions to the user, wherein the user performs one of the selected actions during the contextual situation (e.g. ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶1804: the action may be the providing of a user interface for a user to select to run the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure)
Gross fails to explicitly recite:
determining that none of the models from the set matches the contextual situation;
comparing at least one item of the contextual data to each of the models that does not match the contextual situation;
selecting at least two models;
merging selected models;
designating the merged selected models as a new model for the identified contextual situation of the user.
Bailey discloses:
determining that none of the models from a set of models matches the current contextual situation (e.g. §5 especially p247: determine the context of the current user … three possible outcomes: the user is in the existing context, the user has returned to a previous context or the user has entered a new context … compares the current context model against the entire set of previous contexts that the user has experienced … If no match is found, then the current context model forms the start of the user’s new context (and a record of it is stored in the ‘Previous Contexts’ database));
comparing at least one item of the contextual data to each of the models that does not match the contextual situation (e.g. §5 especially p247: compares the current context model against the entire set of previous contexts that the user has experienced; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood that comparing the current contextual model against “the entire set” of previous contexts necessarily includes comparing the contextual data items to each of those models including to each of the models that does not match the contextual situation);
selecting the best match related to the identified situation determined from the user’s contextual data (e.g. §5 especially p247: find the highest similarity match with the context, returns the highest match);
designating the model as a new model of the identified contextual situation of the user (e.g. §5 especially p247: If no match is found, then the current context model forms the start of the user’s new context (and a record of it is stored in the ‘Previous Contexts’ database))
displaying on the at least one mobile device the selected actions (e.g. Figures 9B, 9C, 9D, 11F, 15B, 19F, 25G, 30B, 38_4 and the associated disclosure).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to incorporate determining if a current situation matches an existing/previous context or if it is a new context, and if it is a new contextual situation then creating a new model for the new contextual situation as taught by Bailey for the benefit of augmenting/linking relevant information to the user’s situational context and gaining cross-domain support (Bailey especially e.g. §5 or §6). Gross discloses a technique for when a matching context is found, and Bailey modifies this in order to handle the situation where the current context does not match a previous context (which is determined by comparing the current context model against the entire set of previous contexts that the user has experienced without finding a match), such that a new contextual model is created for the new context based on the best match. It would have been straightforward to apply this idea to improve Gross so that the combination of references determine when the user’s context is a new contextual situation and as a result create/designate a new context model for this new contextual situation and store it with the previous contexts (e.g. so that is can be referenced in the future).
Li discloses: A computer-implemented method for building context models in real time (e.g. ¶¶28,51: server can identify the one or more context models through user similarity analysis and thus enable user devices to communicate with the server so as to obtain current context models most optimum for the device or ¶68: while the device is being used … in its current context), comprising:
3maintaining a database of models for a user, wherein each model represents a contextual situation (e.g. ¶28: context models stored in a common repository by the server or ¶¶51,64);
5collecting contextual data for the user via a mobile device comprising one or more of a mobile phone, smart watch, head-mounted computing device, and tablet (e.g. ¶2: context-aware application operations on devices, such as a mobile device … Context sensing includes sensing information from sensor or through user's interaction in broadly defined, regarding a location of the device and/or its surroundings. Such context information can be obtained using sensors and/or other applications implemented on the mobile device. With this information context based technologies and their applications can be enabled to provide adaptive services responsive to a user's current context or ¶¶59-61,72-74,79-81 or Figure 1B, 2A and the associated discussion) configured to collect contextual data of the user comprising interfacing to a global positioning system and obtaining through the global positioning system the user’s location, wherein the user’s (e.g. ¶42: active sensors may include sensors providing positioning (e.g. GPS/A-GPS) information, audio information, light sensors, 3-D sensors, motion sensors, accelerometers, speed sensors, compass, altitude, pressure, web service sensors, wireless sensors, wireless local area network (WLAN) detection sensors, and/or the like or ¶44: for the current context model, the last context data invoked with sensor context data captured at least in part by the GPS/A-GPS sensor function or ¶59: obtain historical context information and/or information such as from the GPS/A-GPS sensor function … to derive the user location(s) and/or direction(s) of travel … determination of a context model/information; One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that the disclosed collected contextual information includes a plurality of items including e.g. data from sensors including GPS information, audio information, light information, 3-D information, motion information, acceleration information, speed information, compass readings, altitude information, pressure information, web service information, wireless information, wireless local area network (WLAN) detection information, etc.);11
comparing the contextual situation to a set of models (e.g. ¶68: identify one or more context models which can be used … due to full or partial similarities between the one or more context models and the initial context model or ¶¶51-59; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood this to be comparing the initial context model [analogous to the claimed contextual situation] to a set of existing context models [which reads on the claimed set of models]);
selecting two or more models related to the identified situation determined from the user's contextual data (e.g. ¶68: identify one or more context models which can be used … due to full or partial similarities between the one or more context models and the initial context model or ¶¶51-59,76,83; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that when the result of comparing the initial context model (i.e. insufficient context model) [analogous to the claimed contextual situation which does not fully match an existing context model] to the set of existing context models [which reads on the claimed set of models] is that there is not a full match, then a plurality of existing context models can be identified from the set are based on “partial similarities between the one or more context models and the initial context model”, thereby meeting this limitation based on the situation where it identifies/selects “more” than one);
merging the selected models for the identified contextual situation of the user [resulting a model of the merged selected models] (e.g. ¶68: combine the one or more identified context models for the user device as the initial context inference model … adapt the initial context inference model as a current context model … while the device is being used .. fast and easy … in its current context or ¶¶51-59,76,83; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that the reference teaches combining the plural context models which were identified/selected to create an “initial context inference model” adapted as “a current context model”, which is a model for the current context created by merging the selected models, and this meets the recited limitation)
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gross and Bailey to incorporate when there isn’t a full match identifying plural models based on a partial similarity match to the identified context and merging the identified partially similar models to result in the creation of a new current context model as taught by Li for the benefit of adapting the initially sensed user context to an optimized context model while the device is being used to fast and easy adapt its profiles functions, applications, features in its current context (Li especially e.g. ¶68). Gross discloses a technique for when a matching context is found, and Bailey modifies this in order to handle the situation where the current context does not match a previous context (which is determined by comparing the current context model against the entire set of previous contexts that the user has experienced without finding a match), such that a new contextual model is created for the new context based on the best match. It would have been straightforward to apply this idea to improve Gross so that the combination of references determine when the user’s context is a new contextual situation and as a result create/designate a new context model for this new contextual situation and store it with the previous contexts (e.g. so that is can be referenced in the future). This combination of Gross and Bailey establishes that the entire set is models that don’t match the current contextual situation. This combination is then further modified by Li in order to handle the situation where a full match is not found, but “partial similarities” with multiple existing models exist. The result of the combination would have been that when current context doesn’t match an existing context, as in Bailey, the combined system would then checks the entire set of model contexts (which are all already known to be non-matches based on Bailey) based on the technique of Li see if there are partial matches among the entire set of model contexts, and can identify plurality of existing related context models from the set of existing models based on partial similarities, thereby selecting at least two models related to the context, and then combining/merging these models for the current context, as in Li, to create the new context model for the current context, as in Bailey, and then use this model for Gross. Thus this combination of references rejects the claim as a whole. 


Claim 12
Gross further discloses: assigning the merged model to the identified contextual situation (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1673: Once a particular event is detected, a prediction model corresponding to the particular event can be selected or ¶1679: location would be used to select which sub-model to use or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).

Claim 13
Gross further discloses: the models are selected based on a similarity to the identified contextual situation (e.g. ¶¶1685-1686: as more data is obtained, models may be further segmented to create new sub-models for that new contextual data, can make predictions and compared those predictions to the actual results or ¶¶1689-1961: segmented sub-models for gym, marketplace, and other locations then are selectively applied when the user is at the gym, marketplace, or elsewhere, respectively – and this is selection based on similarity to the identified contextual situation; EN: Selecting a gym-specific sub-model when the contextual situation is that the user is at the gym and a marketplace-specific sub-model when the contextual situation is at the supermarket meets the claimed selection of models based on similarity to the identified contextual situation).

Claim 14
Gross further discloses: determining the similarity between each model and the identified contextual situation based on one or more of location, time, goal, action, and recommendation (e.g. ¶863: compares a picture taken of the geographic location to an image of the user's current location in order to determine whether the user is heading towards the geographic location or ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1656: segmentation by location, day of week, etc. in training a set of models, one for each of the segmented datasets or ¶1658: contextual information relating to location, home or ¶1659: contextual data as a feature of the model or sub-model or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶1678: a piece of the contextual data (e.g., corresponding to one property of the device) can be used as a feature of a particular sub-model to predict which application(s) are most likely to be selected. For example, a particular location of the device can be provided as an input to a sub-model or ¶1689: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses).

Claim 15
Gross further discloses: the contextual data comprises one or more of time, location, date, day, temperature, vital sign, and acceleration (e.g. ¶863: compares a picture taken of the geographic location to an image of the user's current location in order to determine whether the user is heading towards the geographic location or ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1656: segmentation by location, day of week, etc. in training a set of models, one for each of the segmented datasets or ¶1658: contextual information relating to location, home or ¶1659: contextual data as a feature of the model or sub-model or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶1678: a piece of the contextual data (e.g., corresponding to one property of the device) can be used as a feature of a particular sub-model to predict which application(s) are most likely to be selected. For example, a particular location of the device can be provided as an input to a sub-model or ¶1689: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses).

Claim 16
Gross further discloses: delivering one or more of the selected actions from the merged model to the user as a recommendation (e.g. ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶837: application suggestions, name of the suggested application is displayed along with a link to the application installation or ¶1010: display of suggested locations and “navigate me there” or ¶1021: suggested location is a restaurant and includes a link to a menu or ¶¶1380,1410-1411,1417-1418: user could click on a link that is presented for one of the rendered results or ¶1804: the action may be the providing of a user interface for a user to select to run the application or ¶2129: determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API or ¶2330: presenting for each of the results a link and a representative of the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).

Claim 17
Gross further discloses: wherein each recommendation comprises one or more of a link, directions, location, and instructions (e.g. ¶837: application suggestions, name of the suggested application is displayed along with a link to the application installation or ¶1010: display of suggested locations and “navigate me there” or ¶1021: suggested location is a restaurant and includes a link to a menu or ¶¶1380,1410-1411,1417-1418: user could click on a link that is presented for one of the rendered results or ¶2129: determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API or ¶2330: presenting for each of the results a link and a representative of the application).

Claim 18
Gross further discloses: assigning a significance to each action; and choosing those actions with the higher significance values as the selected actions (e.g. ¶¶1691-1692: prediction with sufficient confidence measured relative to the confidence obtained from other sub-models or ¶1720: confidence can be based on probability distribution of the predicted action or ¶1746: required confidence level for statistical significance or ¶1752: difference metrics can be used to determine whether a more accurate prediction confidence can be made using the sub0model or ¶1757: confidence the prediction is correct is greater than a confidence threshold or ¶1787: second sub-model confidence level is greater than the confidence level of the first sub-model).

Claim 19
Gross further discloses: identifying the selected actions, comprising: counting an occurrence of each action; and choosing as the selected actions those actions with higher occurrences (e.g. ¶1115: generate a count statistic for an attribute, can count the number of events associated or ¶1672: count being determined for the number of times a particular application is selected, may include a count for a specific actions or ¶2316: increments the number of occurrence of this application state, requisite number of times means that this is a candidate to be indexed and available to serve queries or Figure 41_9 and the associated discussion).

Claim 20
Gross further discloses: the merged model covers the associated situations across different times and locations (e.g. ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1658: contextual information relating to location, home or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶¶1689-1691: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses, another sub-model corresponds to all other contexts besides the gym, supermarket model can make a prediction when the location is a supermarket, another sub-model would correspond to any context besides the gym and the supermarket or ¶¶1709-1711: node/sub-model corresponds to particular time 1, another node corresponds to all other times, location 1 matches a particular node, determines if the contextual information includes time 1 to match such that the sub-model can make a prediction, if the time is different then a different sub-model will make a prediction; EN: In this way the combination of sub-models that merged together make up the entire model cover different times and locations).

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

                                                                                                                                                                                                     



/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125